WOODS, Circuit Judge.
This is an action of assumpsit on bonds made by the county of White, Ill., bearing date December 2, 1872, and purporting to have been made in part payment of a sub.-'cription to the capital stock of the Cairo & Vincennes Railroad Company. Issue having been joined by a plea of non assumpsit, a jury was waived by written agreement, and the case submitted for trial to the court, which, upon the evidence adduced, made a. general finding and gave judgment for the defendant: No exception was saved to any ruling or action of the court, other than the overruling of the motion for a new trial, and the entry of judgment on the finding for the defendant in error. The specifications of error correspond in all respects with those in the case of Woodbury v. City of Shawneetown, 74 Fed. 205, and, for the reasons there pointed out, present no question for review. The judgment below is therefore affirmed.